Citation Nr: 1335757	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10 01-925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right hip disability,

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a temporary total rating for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) from January 2008 (PTSD), June 2009 (NME) and September 2011 (temporary total) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.   

In February 2010, the Veteran testified before a Decision Review Officer in Muskogee, Oklahoma.  A transcript of that hearing is of record.

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for PTSD, the newly reopened issue of entitlement to service connection for a right hip disability, and entitlement to a temporary total evaluation for right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the 2007 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for a right hip disability. 

2.  Some of the evidence received since the 2007 RO decision is new and material as it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.  


CONCLUSION OF LAW

Some of the evidence received since the 2007 RO decision which denied entitlement to service connection for a right hip disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in February 2011.  

VA also has a duty to assist the Veteran in the development of the claim.  The claims file contains the Veteran's service treatment records (STRs), VA and private medical records and opinions, buddy statements, and the statements of the Veteran in support of his claim, to include his testimony at a DRO hearing and at a Board hearing.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection in general 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Right Hip Disability

Historically, in a January 2007 decision, the RO denied the Veteran's claim for entitlement to service connection for a right hip disability.  In a December 2007 statement of the case, the RO readjudicated the claim with reconsideration of newly received evidence.  Regardless of what format the RO considered this evidence (i.e. SOC rather than rating decision), the RO did consider the evidence.  The Veteran was informed of the decision based upon that evidence, and he was able to appeal it.   The appellant did not appeal the decision and it became final.  

Evidence of record at time of last final denial

The evidence of record at the time of the finally adjudicated claim consisted of STRs records, post service clinical records and correspondence, and a "buddy statement."

The evidence includes the Veteran's post deployment form dated March 22, 2003, wherein he noted that his health was "very good".  He reported that he had no unresolved medical problems that developed during the deployment.  He reported that he was not on profile or light duty.  He reported he only had a question or concern about his health with regard to high blood pressure.

An April 28, 2003 health record reflects that the Veteran sought treatment for cysts on both thighs.  A May 7, 2003 health record report reflects that the Veteran had left knee pain.  A May 15, 2003 health record reflects that the Veteran reported complaints of multiple lipomas of the left arm and leg.  A May 22, 2003 health record reflects that the Veteran sought treatment for multiple lipomas of the right forearm.  A May 22, 2003 Wilford Hall Medical Center record reflects that the Veteran as seen for multiple lipomas of the arms and legs.  All of the records are negative for complaints of the right hip.

A July 2, 2003 line of duty determination report reflects that the Veteran had joint pain localized in the lateral side of the left knee.  It was noted that during deployment to Kuwait from December 2002 through March 2003, he experienced intermittent left knee swelling, popping sounds, and pain.  A July 22, 2003 health record reflects that the Veteran had joint pain, localized in the left knee.  The reports are negative for any hip complaints.  

In November 2003, the Veteran filed claims for entitlement to service connection for a left knee disability, high blood pressure, and hearing loss disability.  He did not file a claim for a right hip disability at that time.  

A February 24, 2004 clinical record reflects that the Veteran reported back pain.  A June 2004 report from Dr. D.P. reflects that the Veteran had complaints of a left knee disability.  The 2004 reports are negative for any complaints with regard to the right hip.

An April 15, 2005 health record reflects that the Veteran had chondromalacia.  A November 2005 Health History Questions/Interval History reports locking of the left knee and hip.  November and June 2005 VA clinical records reflect treatment with regard to the left knee and high blood pressure, but are negative for complaints of the right hip.  The 2005 records are negative for complaints with regard to the right hip.

A May 6, 2006 Health History Questions/Interval History reflects limited flexion of the right hip.  May 2006 VA clinical records reflect that the Veteran had continued pain with both knees and "now with pain right hip" which had been "present for the past 6-7 months, peaked over the past 30 days.  No known trauma."  A May 2006 VA MRI report reflects "moderate osteoarthritis" with osteophyte formation about the medial aspect of the femoral head and sclerosis of the acetabulum.  A small subcondral cyst was noted about the lateral margin of the acetabulum.  The right hip joint space was only mildly narrowed. 

An October 2006 statement from the Veteran reflects his statement that in the middle of March 2003, he scrambled into a bunker and caught his hip on the concrete support of the bunker.  He reported that during the following weeks of the war, he did not seek attention because he did not know how serious it was and because of the "frenzy of troop movements in Iraq."  He also stated that the Air Force's neglect to correct his left knee injury affected his degrading hip disability.  

In November 2006 correspondence, B. H. stated that he was the Veteran's roommate and fire-team member during deployment.  He stated that during an attack warning, he and the Veteran were "scrambling into the protection bunker" and he recalled the Veteran "falling into the wall of the bunker hitting his right hip and thigh."  He also stated that he recalled "bruising to his thigh and hip in the days after the injury."

January 2007 correspondence from Dr. D.J. states that the Veteran was injured in Operation Iraqi Freedom in March 2003 when he jumped into a bunker injuring his right hip.  Dr. D.J. stated that "since then he's had generalized discomfort in his right hip with difficulty with right hip motion."

March 2007 correspondence from Dr. D.J. states that "after evaluating [the Veteran], reviewing his statement, witness statements and MR and radiographic film, it is my opinion that it is as likely as not that his injury did occur while in combat operation.  His current condition is directly related to the injury of his hip."  

A January 2007 VA clinical record reflects that the Veteran had a two year history of significant right hip pain.  It was noted that he had right hip degenerative joint disease and will need a hip replacement at some time.  It was further noted that it was "unclear whether etiology is post-traumatic from previous fracture or degenerative."

In his April 2007 notice of disagreement, the Veteran stated that his injury was a direct result of injuring his hip during an Iraqi missile attack when taking cover in a protection bunker.  He reported that it was previously thought to be complications from the 'Air Force's neglect" of his left knee.  He also reported that he had a fracture that had been missed by medical professionals until it after an x-ray and MRI.  

An October 2007 QTC medical report reflects that the Veteran reported that he has had pain at the right hip for four years, or since 2003.  He reported that the pain occurs constantly.

Evidence of record since the last final denial

The evidence received since the last final denial consists of clinical records, the Veteran's statements, and a lay statement. 

In a statement dated in November 2006, but received by VA in May 2009, C.F. stated that the Veteran was one of his roommates during deployment.  C.F. further stated, in pertinent part, "I do remember during our sleep cycle a missile warning alarm and we scrambled to the bunker between the barracks.  I do remember [the Veteran] falling while running into the cover of the bunker.  I also remember that he had bruising on his backside of his right side in the days after the fall. "  C.F. also stated that he/she is "always comfortable with [the Veteran's] honesty."

In a May 2009 statement (VA Form 21-4138), the Veteran asserted that he has had hip pain since 2003.

The Veteran testified at a February 2010 DRO hearing that he was under steady missile and probing attacks in the first two weeks of the Persian Gulf War.  He testified that he visited the base clinician after hurting his right hip while moving quickly into a bunker.  He testified that he visited the base clinic and was informed that he had minor pain, more like a growing pain or a pulled groin.  He testified that he was told to go back to work and put "Icy Hot" on it.  He testified that the injury occurred on March 16, 2003.  

The Veteran also testified that the military thought that he was "faking" his injury and that he was on a medical profile for his knee and his hip from August 14, 2004 to May 6, 2006.  He testified that on three different occasions, he told the military that he was having problems with his hip and that "they failed do anything about it."

An April 2010 VA examination report reflects that the opinion of the examiner was as follows:

There is no documented evidence that the Veteran had any right hip pain or was treated for his right hip condition when he twisted his left knee.  The veteran reports he did not hurt his right hip when he injured his left knee in 2001.  The Veteran reported that he did not develop any right hip pain until Mach 2003.  . . . Therefore, it is this examiner's opinion that it is less likely than not that the Veteran's current right hip is due to his accident of 09/11/2001 in which the left knee was injured.  

The Veteran testified at the June 2013 Board hearing that he went to sick call the day after the alleged injury and was told that he had bumped his backside.  He also testified as follows:  "I had in my medical record at my guard unit I was seen by a PA who noted the (indiscernible) in my right hip and pain . . ." (See Board hearing transcript page 5.)  The Veteran testified that the alleged injury occurred on March 16, 2003.    

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a right hip disability.  The claim file now contains another witness statement with regard to an alleged incident in service.  In addition, the evidence contains the Veteran's statement that he was on a profile due, in part, to his right hip from August 14, 2004 to May 6, 2006.  For the purposes of reopening a claim, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The Board finds that the evidence received since the last final denial is new and material because it reflects, for purposes of reopening, that the Veteran had hip problems between August 2004 and May 2006; the claim is reopened.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability, the appeal is allowed to this extent.


REMAND

Reopened claim for right hip disability

The claim file includes a clinical opinion on whether the Veteran's right hip disability is causally related to a service connected disability, but does not discuss whether his right hip disability is aggravated by his service-connected left knee disability.  In addition, the claim file does not include a probative clinical opinion on whether his right hip disability is causally related to active service. 

The Board has considered the evidence noted above and finds that the Veteran is less than credible as to the extent of any incident involving the right hip in service.  The Board acknowledges the Veteran's statement that he has had pain since service, but the Board finds that any such contentions should be not considered by the clinician as they are outweighed by other more objective evidence.     

The Board has considered the Veteran's statements and the buddy statements, and finds that if the Veteran injured his right hip in service, any such injury may have caused bruises, but did not cause chronic pain while in service or in the two years following service.  

In August 2006, the Veteran filed a claim for entitlement to service connection for a right hip disability.  Subsequent to this, in an October 2006 statement, he reported that while in service, in March 2003, he scrambled into a bunker and "caught my hip on the concrete support of the bunker.  I had no idea that I had fractured my hip, I thought that I had just bruised it.  During the following weeks of the war, I did not seek attention as I did not know how serious it was and the frenzy of troop movements into Iraq."  The Board acknowledges that later statements by the Veteran indicated that he did seek clinical attention while deployed, to include the morning after the incident.  However, the Board finds that these subsequent statements are less than credible given the record as a whole, to include the Veteran's STRs.  

The Veteran's active service STRs are negative for complaints with regard to the right hip, although they note other complaints with regard to the knees and thighs.  

The Board notes that the Veteran contends that he injured his right hip on approximately March 16, 2003.  (See DRO hearing transcript page 2.)  The Veteran left the theater of operation on approximately March 24 or March 28.  (See post-deployment form on which the Veteran indicated that he left the theater on March 24 and DD 214 which indicates that the Veteran left the AOR (Area of Responsibility) on March 28, 2003.)  Thus, he was only in the theater of operations for 12 days or less after the alleged injury.  On his March 22, 2003 post-deployment form he reported that he was in "very good" health.  He also stated that he did not have any unresolved medical problems that developed during deployment.  For the question "do you have any questions or concerns about your health, he listed "high [blood pressure]."  

An April 28, 2003 health record reflects that the Veteran sought treatment for cysts on both thighs.  The report is negative for any complaints of the hip.  The Board notes that this is approximately six weeks after his alleged right hip injury.  The Board acknowledges that when a patient seeks medical treatment for one disability, it may, at times, be unreasonable to make complaints about other body systems.  However, the Board finds that it would have been entirely reasonable for the Veteran to have made complaints of the right hip when having his right thigh examined, and for any such complaints to be noted in the health record.

A May 7, 2003 health record report reflects that the Veteran had left knee pain.  A May 15, 2003 health record reflects that the Veteran reported complaints of multiple lipomas of the left arm and leg.  The report is negative for any hip complaints.  A May 22, 2003 health record reflects that the Veteran sought treatment for multiple lipomas of the right forearm.  The report is negative for any hip complaints.  A May 22, 2003 Wilford Hall Medical center record reflects that the Veteran was seen for multiple lipomas of the arms and legs.  Thus, on at least five dates in the nine weeks after his alleged March 2003, the Veteran had the opportunity to report his right hip pain, but did not.  He reported thigh cysts, left arm lipomas, and left knee pain, yet did not note right hip pain.  

A July 2, 2003 line of duty determination report reflects that the Veteran had joint pain localized in the lateral side of the left knee.  It was noted that during deployment to Kuwait from December 2002 through March 2003, he experienced intermittent left knee swelling, popping sounds, and pain.  The report is negative for any hip complaints.  A July 22, 2003 health record reflects that the Veteran had joint pain, localized in the left knee.  The report is negative for any hip complaints.  Again, the Board finds that if the Veteran had right hip pain at this time, it would have been reasonable for him to have reported it when he reported left knee pain, and for such to be noted in the health record.  

The Board also acknowledges the Veteran's statements that he was on profile from August 14, 2004 to May 6, 2006 due to his knee and hip; however, the clinical records reflect that the profile was due to the knee.  The records are negative for any hip complaints.  The Veteran's statement that he was on profile since August 2004 in part due to his hip was presumed credible for purposes of reopening the claim; however, it is not presumed credible once the claim was reopened.

In sum, the Veteran's contention that he was in pain but did not seek treatment for the weeks following his injury because of "the frenzy of troop movements into Iraq" is not credible when given the records which show that he did seek treatment in the weeks following March 2003 for other complaints.  Thus, the "frenzy of troop movements" is not a valid contention for his lack of seeking treatment.  His contradictory contention that he actually did seek treatment for pain, to include the day after the injury, is less than credible when given the records which reflect treatment for other complaints but not for his right hip.  The Board finds that if health care providers kept records for lipomas and knee pain, it seems highly reasonable that complaints of the hip, whether diagnosed as a bruised backside, bruised thigh, or pulled groin would also be noted. 

The Veteran separated from service in June 2003.  In November 2003, the Veteran filed claims for entitlement to service connection for a left knee disability, high blood pressure, and hearing loss disability.  He did not file a claim for a right hip disability at that time.  The Board finds that if the Veteran had chronic pain since March 2003, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

In addition, the Veteran's post service records are also negative for complaints of the right hip between 2003 and 2006.  As noted above, February 2004, June 2004, April 2005, and June 2005 records note complaints of back pain, left knee pain, high blood pressure, and left hip pain, but are negative for complaints of the right hip.  

The earliest post service evidence of a right hip disability is in May 2006, approximately three years after separation from service.  May 2006 VA clinical records reflect that the Veteran had continued pain with both knees and "now with pain right hip" which had been "present for the past 6-7 months, peaked over the past 30 days.  No known trauma."  Importantly, the Veteran reported a recent onset of pain of 6-7 months, or beginning approximately in November or December 2005, more than two years after separation from service.  The clinician also used the phrase "now with pain right hip"; thus, indicating that the Veteran did not have complaints of pain at his prior VA appointments.  The Board finds that if the Veteran had had pain since service or had believed that he injured his hip in service, it would have been reasonable for him to have reported it to the examiner, and for it to have been noted in the clinical records, rather than make the statements which he did.  The Veteran reported that there was no known trauma.  Again, if he had injured his right hip in service when entering a bunker and had had continued pain since then, it would have been reasonable for him to have reported the trauma rather than state that there was no known trauma.  

In sum, the Board finds that any injury in service may have caused bruising but did not cause chronic pain while in service or in the more than two years following service.  The private opinion of Dr. D.J. has little, if any, probative value as it is based, in part, on the Veteran's unsupported and less than credible assertion that he has had discomfit in his right hip along with difficulties in hip motion since March 2003.  Nevertheless, it meets the low burden under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006) to warrant obtaining an adequate VA opinion.  Thus, another clinical opinion is warranted.

In addition, the Veteran has indicated that there may be pertinent record from Dr. Boones, Dr. Sue (phonetic), and the Medical Center at Fort Worth, Texas.  VA should attempt to obtain any such records. 

Entitlement to a temporary total rating for a right hip disability

This issue is inextricably intertwined with the issue of entitlement to service connection for a right hip disability; thus, it must also be remanded.  


PTSD

The Veteran avers that he has PTSD due to his deployment in 2003 where he was exposed to fear of missile attacks.  The claims file includes a February 2011 QTC examination report.  The examiner noted that the Veteran reported that his relationship with job supervisor was fair and his relationship with his coworkers was good.  The examiner noted that the Veteran denied re-experiencing a traumatic event, did not demonstrate any avoidance of stimuli, did not have an inability to recall an important aspect of the stressor, did not have a sense of foreshortened future, and did not have markedly diminished interest or participation in significant activities.  It was also noted that the Veteran did not have feelings of detachment from others, did not have a restricted range of affect, did not have suicidal or homicidal ideation, and did not have impaired judgment.  It was noted that he did not experience increased arousal in terms of difficulty staying or falling asleep, irritability or outbursts of anger, exaggerated startle response, difficulty concentrating, panic attacks, suspiciousness, or hypervigilance.  The Veteran had no history of delusions, hallucinations, panic attacks, or compulsive behavior.  He had appropriate appearance, hygiene, thought process, and behavior.  He had normal orientation, affect, mood, communication, speech, concentration, abstract thinking, and memory.  The February 2011 QTC examiner opined that the Veteran does not suffer from PTSD.  

The Veteran asserted at the Board hearing that the examination was inadequate.  The Board finds that the QTC examination report findings differ significantly from the other clinical evidence of record, as noted below.  Initially, the Board notes that the QTC report indicates that Veteran indicated that he does not have any children; however, the Veteran has previously reported that he has two young children.  The 2011 QTC report is also negative for any mention of the Veteran's work as a sheriff, to include during the Oklahoma City bombing.  The QTC report fails to adequately explain the lack of symptoms in 2011 as compared to the reported symptoms noted in the prior clinical records, to include whether the Veteran's PTSD was in remission in 2011 or whether the Veteran ever actually had PTSD.

The claim file includes a February 2008 OEF/OIF (Operation Enduring Freedom/Operation Iraqi Freedom) VA clinical record.  It reflects that the Veteran reported anxiety attacks, panic attacks, interrupted sleep, and difficulty concentrating.  He also reported recurrent intrusive thoughts, frequent nightmares of trauma, flashbacks, psychological reactivity to reminders of the trauma, avoiding thoughts, inability to recall an important aspect of the trauma diminished interest or participation in significant activities, feelings of foreshortened future, difficulty in falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He reported that he had the symptoms since his return from deployment.  The Veteran reported that he was unaware of any PTSD symptoms stemming from the Oklahoma City bombing in 1995 or events he witnessed as a sheriff.  The Veteran was diagnosed with PTSD.  The examination was conducted by a psychology intern without the presence of a supervising psychologist.  

The claim file also includes a July 2010 OEF/OIF outpatient treatment note.  The report reflects that the Veteran reported difficulty sleeping with PTSD-like symptoms.  He also reported a history of panic attacks but none recently.  He reported overall improvement in anxiety over the past two years.  He also reported mild avoidance behaviors, feeling distant or cut off for other people, feeling emotionally numb, hypervigilance, and hyper-alertness.  He was diagnosed with mild PTSD.

The Veteran's military occupational specialty (MOS) was as a security forces craftsman.  He served in Southwest Asia between December 2002 and March 2003.  The claim file includes a PTSD Worksheet received by VA in November 2007 in which the Veteran noted numerous stressors.  The claim file also reflects that that the Veteran saw the body of a friend who had committed suicide prior to deployment, worked as a sheriff involved in body part identification following the 1995 Oklahoma City bombing, as well as responding to numerous suicides.  

The Board finds that another VA examination would be useful to the Board in adjudicating the Veteran's claim.  

The Veteran has asserted that he attends meeting at a VA satellite center in Oklahoma Center, and possibly attends "drop in group sessions."  (See Board hearing transcript page 13.)  VA should attempt to obtain any such records. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all treatment providers (to include PTSD meetings) from whom he has received mental health treatment and right hip treatment, (to include Dr. Boones, Dr. Sue (phonetic spelling) and the Medical Center at Fort Worth, Texas, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include all VA and/or Vet Center records.  After obtaining completed VA Forms 21-4142, VA should attempt to obtain all identified pertinent medical records, to include any VA records. 

2.  Obtain a clinical opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current right hip disability is causally related to active service, or related to a service-connected disability, or aggravated by a service-connected disability.  The clinician should consider the entire claims file, to include the May 11, 2006 PC History and Physical examination and January 19, 2007 VA clinical records, but should not consider any contention by the Veteran that he has had right hip pain or difficulties with right hip motion prior to November 2005 because the Board finds that this is less than credible (See March 22, 2003 post-deployment form, and also April 28, May 7, May 15, May 22, 2003, July 2, 2003, July 22, 2003, February 2004, June 2004, April 2005, June 2005, and November 2005 records, which are negative for right hip complaints and the May 2006 record which notes recent onset.)  Thus, the examiner may consider that the Veteran had a bruised right thigh, and/or backside in March 2003, but the examiner must also consider that the Veteran did not have chronic pain between March 22, 2003 and November 2005. 

The clinician should opine as to whether it is at least as likely as not that the Veteran's right hip joint disability (arthritis) is posttraumatic from a previous fracture or degenerative due to other factors. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a mental health examination.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has PTSD, or another acquired psychiatric disability, causally related to active service.  The clinician should consider the entire claims file to include the Veteran's claimed in service stressors and his non-service stressors of witnessing suicide victims and body parts from the Oklahoma City bombing in 1995.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


